Wyly, J.
We do not find the transcript incomplete and the clerk’s certificate insufficient. Therefore the motion to dismiss the appeal on account thereof is denied. This is an appeal from the judgment dismissing the opposition of Ann McDonald, wife of John Stafford, to the account and supplemental account of the administrator of the succession of Alexander McDonald, on the ground that she was not authorized by her husband.
She alleged in her petitions of opposition that she was authorized, subsequently, and before trial on the merits, John Stafford filed an opposition himself in which he averred that he authorized the suits of his wife. It is well settled that the authorization of the husband any time before trial on the merits will be sufficient.
It is therefore ordered that the judgment appealed from be annulled and it is now ordered that this cause be remanded in order that the opposition herein may be tried and this litigation be proceeded in according to law, appellee paying costs of appeal.